Citation Nr: 1753884	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  09-14 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for kidney cancer, status post left nephrectomy, to include as due to the following exposures: herbicide agents, asbestos, mustard gas, ionizing radiation, and/or other chemicals/contaminants. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel
INTRODUCTION

The Veteran had qualifying service from February 1973 to March 1974.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In June 2012, the Board remanded for further development.  Substantial compliance was achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran generally contends that his kidney cancer is etiologically related to service; however, the evidence is currently insufficient to decide the claim.  Specifically, he identified in-service exposure to herbicide agents, asbestos, mustard gas, ionizing radiation, and various other chemicals/contaminants (including jet fuel, hydraulic fluid, engine oil, lubricants like grease, adhesives, aircraft paint, and latrine waters).  See November 2007 Application; May 2015 testimony.  Although the Veteran's oncologist submitted evidence discussing "possible links" between occupational exposure to trichloroethylene (TCE) and kidney cancer, his statement is insufficient to establish that the kidney cancer was at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by service, including by any of the aforementioned exposures (which have not yet been verified).  See June 2015 Letter by Dr. Knopf and accompanying research articles.  As such, further development is needed to attempt to verify these exposures and, if successful, to afford the Veteran an etiological opinion.
Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion regarding whether the Veteran's kidney cancer was at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by his service, including, but not limited to, exposures to chemicals in service.  

The examiner must specifically address the June 2015 Letter by Dr. Knopf and accompanying research articles.  The examiner is directed to presume exposure to jet fuel, hydraulic fluid, engine oil, lubricants like grease, and adhesives, all as commonly used in the servicing of aircraft.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed cancer, and alternatively the exposure to various chemicals.  

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2017).

